DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not provide antecedent basis for the claim 6 limitations, “wherein if the water consumption image has an angular deviation, the image analyzing component or the relay device obtains a rotation angle according to the water consumption image, and rotates the water consumption image according to the rotation angle.”   Prior to claim 6, the specification makes no mention of angular deviation nor rotation angle.  Claim 6 recites, in part   Claim 17 recites similar limitation.  Consequently, the specification fails to provide proper antecedent basis for claimed subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Wu (US Pub. 2022/0146283 A1)(hereinafter Wu).
Regarding claim 1, Wu discloses a smart reading device of a water meter, (Wu, Figs 1-15 and Abstract; …a monitoring device of water meter, comprising a body, a sensor, a camera module, a communication module and a microcontroller unit…The microcontroller unit transmits the received pointer rotation times information and the reading image information to a communication module of another monitoring device of water meter and/or a server via the communication module.) 
comprising: a fixing component adapted for being fixed onto the water meter; (Wu, ¶0056; As shown in FIGS. 1 to 3 and 12-15, the body comprises a mounting portion 15 and a plurality of clamping portions 16.)
a casing disposed on the fixing component; (Wu, ¶0056; The plurality of first clamping portions 16 are arranged outside the mounting portion 15)
an image capturing component disposed in the casing, wherein the image capturing component is adapted for capturing a numerical display area of the water meter so as to obtain a water consumption image; (Wu, Fig. 9 and ¶0014; The main object of the present invention is to provide a monitoring device of water meter with functions of pointer rotating detection and number display wheel image capturing;  ¶0050; then the camera module 30 begins to capture the image of the number display number 221)
an image analyzing component, (Wu, Fig. 9 and ¶0050; … to provide enough reading image information 301 to the image identifying unit 120.)
wherein the water consumption image is analyzed through the image analyzing component or a relay device to obtain a water consumption value; and a transmitting component adapted for transmitting the water consumption value or the water consumption image to the relay device. (Wu, Fig. 9 and 11 and ¶0039; The communication module 40 is used for connecting with a communication module 40 of another monitoring device of water meter 1 and/or a server 100 (see FIGS. 7 and 9); ¶0058; As shown in FIG. 11, the plurality of monitoring device of water meters 1 on a higher floor can successively transmit the pointer rotation times information 201 and the reading image information 301 of the plurality of water meters 200 on higher floors downward to a wireless radio frequency unit 42 of one of the monitoring device of water meters 1 on a middle floor by means of the wireless radio frequency units 42 thereof. The wireless communication unit 41 of one of the monitoring device of water meters 1 on a middle floor transmits the received pointer rotation times information 201 and the reading image information 301 of all water meters 200 to the water meter data management unit 110 and the image identifying unit 120 of the server 100.)
Regarding claim 3, Wu discloses further comprising: a luminous component adapted for providing a light source for the numerical display area. (Wu, Fig. 9 and ¶0053; As shown in FIGS. 8 and 9, light sources of the plurality of flashlights 32 can penetrate through the plurality of flashlight holes 1132 to irradiate on the display unit 220.)
Regarding claim 7, Wu discloses wherein the relay device transmits the water consumption value to a main server. (Wu, Fig. 9 and ¶0039; The communication module 40 is used for connecting with a communication module 40 of another monitoring device of water meter 1 and/or a server 100 (see FIGS. 7 and 9))


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chiu (US Pub. 2020/0196030 A1)(hereinafter Chiu).
Regarding claim 14, Wu discloses a controlling method of a smart reading device of a water meter, (Wu, Figs 1-15 and Abstract; …a monitoring device of water meter, comprising a body, a sensor, a camera module, a communication module and a microcontroller unit…The microcontroller unit transmits the received pointer rotation times information and the reading image information to a communication module of another monitoring device of water meter and/or a server via the communication module.) 
wherein the smart reading device is installed on the water meter, (Wu, ¶0056; As shown in FIGS. 1 to 3 and 12-15, the body comprises a mounting portion 15 and a plurality of clamping portions 16.)
Wu does not specifically disclose determining time and therefore does not disclose the controlling method comprising: determining whether a predetermined time is reached; capturing a numerical display area of the water meter to obtain a water consumption image if the predetermined time is reached; Chiu in the same field of endeavor as Wu, however, discloses the limitation. (Chiu, Figs. 1-2 and 5, and ¶¶0050-0051; the clock unit 150 is enabled to turn on a first switch S1 according to a first setting. In the embodiment, the clock unit 150 turns on the first switch S1 according to a first setting at a predetermined time (for example, a first time), such that the power supply unit 120 supplies electrical power to the main system M1…the control unit 130 is enabled to turn on a second switch S2. After the control unit 130 is powered on, the control unit 130 controls the second switch S2 to be turned on, such that the power supply unit 120 supplies electrical power to the image capture unit 140.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Wu with the known technique of providing a time-keeping component adapted for providing a time signal, as taught by Chiu, in order to allow a user to update the meter monitoring functions according to  needs. (Chui, ¶0004 and ¶0021)
 analyzing the water consumption image through an image analyzing component or a relay device so as to obtain a water consumption value; (Wu, Fig. 9 and ¶0050; camera shooting so as to provide enough reading image information 301 to the image identifying unit 120.)
 and transmitting the water consumption value. (Wu, Fig. 9 and ¶0039; The communication module 40 is used for connecting with a communication module 40 of another monitoring device of water meter 1 and/or a server 100 (see FIGS. 7 and 9))
Regarding claim 2, claim 2 depends from claim 1.  As already discussed the limitation of claim 1 are disclosed by Wu.  Concerning claim 2, Wu does not disclose further comprising: a time-keeping component adapted for providing a time signal; and a controlling component controlling the image capturing component to capture images according to the time signal.  Chiu in the same field of endeavor as Wu, however, discloses the limitation. (Chiu, Figs. 1-2 and 5, and  ¶¶0050-0051; the clock unit 150 is enabled to turn on a first switch S1 according to a first setting. In the embodiment, the clock unit 150 turns on the first switch S1 according to a first setting at a predetermined time (for example, a first time), such that the power supply unit 120 supplies electrical power to the main system M1…the control unit 130 is enabled to turn on a second switch S2. After the control unit 130 is powered on, the control unit 130 controls the second switch S2 to be turned on, such that the power supply unit 120 supplies electrical power to the image capture unit 140.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Wu with the known technique of providing :a time-keeping component adapted for providing a time signal, as taught by Chiu, in order to allow a user to update the meter monitoring functions according to current needs. (Chui, ¶0004 and ¶0021)
Regarding claim 5, while Wu discloses an image analyzing component, Wu does not discuss the method of the image analyzing component and therefore does not disclose wherein the image analyzing component identifies the water consumption value through a deep learning model or an optical character recognition technology.  Chui, however, discloses the limitation. (Chui, ¶0046; the image identification unit 160 recognizes the characters in the image by a software identification method, such as optical character recognition (OCR))  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter to implement Wu the known technique of the image analyzing component identifies the water consumption value through a deep learning model or an optical character recognition technology, as taught by Chui, in order to carry out Wu’s teaching of providing an image analyzing component.
Regarding claim 15, Wu discloses wherein in capturing the numerical display area of the water meter, a light source is further provided. (Wu, Fig. 9 and ¶0053; As shown in FIGS. 8 and 9, light sources of the plurality of flashlights 32 can penetrate through the plurality of flashlight holes 1132 to irradiate on the display unit 220.)
Regarding claim 16, Wu discloses wherein in analyzing the water consumption image, the water consumption value is identified through a deep learning model or an optical character recognition technology. (Chui, ¶0046; the image identification unit 160 recognizes the characters in the image by a software identification method, such as optical character recognition (OCR))  
Regarding claim 18, Wu discloses, wherein the water consumption value is transmitted to a main server. (Wu, Fig. 9 and ¶0039; The communication module 40 is used for connecting with a communication module 40 of another monitoring device of water meter 1 and/or a server 100 (see FIGS. 7 and 9))
Regarding claim 19, Wu discloses wherein the smart reading device is fixed to the water meter through a fixing component, and the fixing component is a locking structure fitted around the water meter. (Wu, ¶0056; As shown in FIGS. 1 to 3 and 12-15, the body comprises a mounting portion 15 and a plurality of clamping portions 16.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Enorhara et al. (JP 201101715)(hereinafter Enorhara)
Regarding claim 6, claim 6 depends from claim 1.  As already discussed the limitations of claim 1 are disclosed by Wu.  Concerning claim 6, Wu does not disclose wherein if the water consumption image has an angular deviation, the image analyzing component or the relay device obtains a rotation angle according to the water consumption image, and rotates the water consumption image according to the rotation angle.  Enorhara, in the same field of endeavor, however, discloses the limitation. (Enorhara, Second Modification;   …a process for correcting a field angle deviation that occurs according to the imaging direction of the camera 10…the image processing device 11 detects a field angle deviation of the camera 10 and corrects a read value (measured value) corresponding to the angle of the needle based on the amount of the field angle deviation. Thereby, when the display surface of the meter 20 is imaged from the oblique direction by the camera 10, the meter 20 varies depending on the imaging direction of the camera 10 in order to correct a reading value that generates an error according to the angle of view of the camera 10. Variations in readings (measured values) from can be compensated.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter to implement Wu with the known added functionality of if the water consumption image has an angular deviation, the image analyzing component or the relay device obtains a rotation angle according to the water consumption image, and rotates the water consumption image according to the rotation angle, as taught by Enorhara, in order to compensate and correct for reading errors  (Enorhara, Second Modification)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chui in view of Enorhara.
Regarding claim 17, claim 17 depends from claim 14.  As already discussed, the limitations of claim 14 are obvious over Wu in view of Chui.  Concerning claim 17, neither Wu nor Chui disclose wherein in analyzing the water consumption image, if the water consumption image has an angular deviation, a rotation angle is obtained according to the water consumption image, and the water consumption image is rotated according to the rotation angle. Enorhara, in the same field of endeavor, however, discloses the limitation. (Enorhara, Second Modification;   …a process for correcting a field angle deviation that occurs according to the imaging direction of the camera 10…the image processing device 11 detects a field angle deviation of the camera 10 and corrects a read value (measured value) corresponding to the angle of the needle based on the amount of the field angle deviation. Thereby, when the display surface of the meter 20 is imaged from the oblique direction by the camera 10, the meter 20 varies depending on the imaging direction of the camera 10 in order to correct a reading value that generates an error according to the angle of view of the camera 10. Variations in readings (measured values) from can be compensated.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter to implement Wu with the known added functionality of if the water consumption image has an angular deviation, the image analyzing component or the relay device obtains a rotation angle according to the water consumption image, and rotates the water consumption image according to the rotation angle, as taught by Enorhara, in order to compensate and correct for reading errors  (Enorhara, Second Modification)  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chiu in view of Melugin et al.(US Pub. 2017/0364734 A1)(hereinafter Melugin).
Regarding claim 8, claim 8 depends from claim 1.  As already discussed the limitation of claim 1 are disclosed by Wu.  Concerning claim 8, Wu does not disclose a storage component adapted for recording the water consumption image captured at a specific time,  Chui, as discussed above, however, discloses the limitation (Chiu, Figs. 1-2 and 5, and ¶¶0050-0051; the clock unit 150 is enabled to turn on a first switch S1 according to a first setting. In the embodiment, the clock unit 150 turns on the first switch S1 according to a first setting at a predetermined time (for example, a first time), such that the power supply unit 120 supplies electrical power to the main system M1…the control unit 130 is enabled to turn on a second switch S2. After the control unit 130 is powered on, the control unit 130 controls the second switch S2 to be turned on, such that the power supply unit 120 supplies electrical power to the image capture unit 140.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Wu with the known technique of providing : the water consumption image captured at a specific time, as taught by Chiu, in order to allow a user to update functions according to current needs. (Chui, ¶0004 and ¶0021)
wherein the transmitting component transmits the water consumption image (Wu, Fig. 9 and ¶0039; The communication module 40 is used for connecting with a communication module 40 of another monitoring device of water meter 1 and/or a server 100 (see FIGS. 7 and 9))
While Wu discloses transmitting the water consumption image, Wu does not disclose a handheld device and therefore does not disclose to a handheld device through the relay device in response to receiving an image reporting instruction from the relay device.  Melugin, in the same field of endeavor, however, disclose the limitation. (Melugin, Fig. 9 and ¶0087; Information may flow to and from wireless device 904. Wireless device 904 may be communicatively coupled with a unit(s) 906 (e.g., a database etc.), electronics enclosure 210 (see FIG. 2), or elsewhere. Remote configuration tools may be implemented in some implementations. Remote configuration tools may change the schedule by which the system records data. For example, the schedule may be set to record once per day at midnight, every hour, every 15 minutes, etc. Information may be sent to or retrieved from databases (units) 906. There may be multiple units 906 and they may perform different functions. Information may be sent to various places such as the mobile device 904 or other locations 908.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter to implement Wu with the known technique of transmitting to a handheld device, as taught by Peat,  in order to allow a user of mobile device to schedule and obtain data. (Melugin, ¶0087)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Melugin.
Regarding claim 9, Wu discloses further comprising: a controlling component controlling the image capturing component to capture images according to an image reporting instruction, (Wu, Fig. 9 and ¶0048; the microcontroller unit 50 further controls the camera module 30 and the communication module 40 to stop operation)
wherein the transmitting component receives the image reporting instruction from the relay device, and transmits the water consumption image (Wu, Fig. 9 and ¶0039; The communication module 40 is used for connecting with a communication module 40 of another monitoring device of water meter 1 and/or a server 100 (see FIGS. 7 and 9))
While Wu discloses transmitting the water consumption image, Wu does not disclose a handheld device and therefore does not disclose to a handheld device through the relay device in response to receiving an image reporting instruction from the relay device.  Melugin, in the same field of endeavor, however, disclose the limitation. (Melugin, Fig. 9 and ¶0087; Information may flow to and from wireless device 904. Wireless device 904 may be communicatively coupled with a unit(s) 906 (e.g., a database etc.), electronics enclosure 210 (see FIG. 2), or elsewhere. Remote configuration tools may be implemented in some implementations. Remote configuration tools may change the schedule by which the system records data. For example, the schedule may be set to record once per day at midnight, every hour, every 15 minutes, etc. Information may be sent to or retrieved from databases (units) 906. There may be multiple units 906 and they may perform different functions. Information may be sent to various places such as the mobile device 904 or other locations 908.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter to implement Wu with the known technique of transmitting to a handheld device, as taught by Melugin,  in order to allow a user of mobile device to schedule and obtain data. (Melugin, ¶0087)
Regarding claim 10, claim 10 depends from claim 1.  As already discussed the limitation of claim 1 are disclosed by Wu.  Concerning claim 10,  Wu does not disclose a handheld device and therefore does not disclose wherein a handheld device transmits an image reporting instruction to the transmitting component through the relay device, and the transmitting component transmits the water consumption image to the handheld device through the relay device in response to receiving the image reporting instruction. Melugin, in the same field of endeavor, however, disclose the limitation. (Melugin, Fig. 9 and ¶0087; Information may flow to and from wireless device 904. Wireless device 904 may be communicatively coupled with a unit(s) 906 (e.g., a database etc.), electronics enclosure 210 (see FIG. 2), or elsewhere. Remote configuration tools may be implemented in some implementations. Remote configuration tools may change the schedule by which the system records data. For example, the schedule may be set to record once per day at midnight, every hour, every 15 minutes, etc. Information may be sent to or retrieved from databases (units) 906. There may be multiple units 906 and they may perform different functions. Information may be sent to various places such as the mobile device 904 or other locations 908.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter to implement Wu with the known technique of transmitting to a handheld device, as taught by Melugin,  in order to allow a user of mobile device to schedule and obtain data. (Melugin, ¶0087)

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chui in view of Melugin.
Regarding claim 21, Chui discloses, further comprising: recording the water consumption image captured at a specific time; Chiu, Figs. 1-2 and 5, and 3¶¶0050-0051; the clock unit 150 is enabled to turn on a first switch S1 according to a first setting. In the embodiment, the clock unit 150 turns on the first switch S1 according to a first setting at a predetermined time (for example, a first time), such that the power supply unit 120 supplies electrical power to the main system M1…the control unit 130 is enabled to turn on a second switch S2. After the control unit 130 is powered on, the control unit 130 controls the second switch S2 to be turned on, such that the power supply unit 120 supplies electrical power to the image capture unit 140.)
and in response to receiving an image reporting instruction from the relay device, (Wu, Fig. 9 and ¶0039; The communication module 40 is used for connecting with a communication module 40 of another monitoring device of water meter 1 and/or a server 100 (see FIGS. 7 and 9))
While Wu discloses transmitting the water consumption image, Wu does not disclose a handheld device and therefore does not disclose transmitting the water consumption image to a handheld device through the relay device. Melugin, in the same field of endeavor, however, disclose the limitation. (Melugin, Fig. 9 and ¶0087Information may flow to and from wireless device 904. Wireless device 904 may be communicatively coupled with a unit(s) 906 (e.g., a database etc.), electronics enclosure 210 (see FIG. 2), or elsewhere. Remote configuration tools may be implemented in some implementations. Remote configuration tools may change the schedule by which the system records data. For example, the schedule may be set to record once per day at midnight, every hour, every 15 minutes, etc. Information may be sent to or retrieved from databases (units) 906. There may be multiple units 906 and they may perform different functions. Information may be sent to various places such as the mobile device 904 or other locations 908.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter to implement Wu with the known technique of transmitting to a handheld device, as taught by Melugin,  in order to allow a user of mobile device to schedule and obtain data. (Melugin, ¶0087)
Regarding claim 22, claim 22 depends from claim 14.   As already discussed, the limitations of claim 14 are obvious over Wu in view of Chui.  Concerning claim 22,  Wu does not disclose a handheld device and therefore does not disclose further comprising: in response to receiving an image reporting instruction from the relay device, capturing a numerical display area of the water meter so as to obtain another water consumption image; and transmitting the another water consumption image to a handheld device through the relay device. Melugin, in the same field of endeavor, however, disclose the limitation. (Melugin, Fig. 9 and ¶0087; Information may flow to and from wireless device 904. Wireless device 904 may be communicatively coupled with a unit(s) 906 (e.g., a database etc.), electronics enclosure 210 (see FIG. 2), or elsewhere. Remote configuration tools may be implemented in some implementations. Remote configuration tools may change the schedule by which the system records data. For example, the schedule may be set to record once per day at midnight, every hour, every 15 minutes, etc. Information may be sent to or retrieved from databases (units) 906. There may be multiple units 906 and they may perform different functions. Information may be sent to various places such as the mobile device 904 or other locations 908.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter to implement Wu with the known technique of transmitting to a handheld device, as taught by Melugin,  in order to allow a user of mobile device to schedule and obtain data. (Melugin, ¶0087)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Mackie et al. (US Pub. 2017/0234709 A1)(hereinafter Mackie)
Regarding claim 11, claim 11 depends form claim 1.  As already discussed the limitation of claim 1 are disclosed by Wu. Concerning clam 11, Wu does not disclose further comprising: a recording component disposed in the casing, wherein the recording component is adapted for recording and obtaining a sound signal; and a sound analyzing component determining a water leakage state according to the sound signal.  Mackie, in the same field of endeavor, however, discloses analyzing a sound signal to detect leaks. (Mackie, ¶0093; One or more sensors (62) may also capture the vibration signature of the gearbox during turbine movement and transmit the signature to a controller that determines if it lies within the range of vibration signatures that is deemed indicative of normal operation for the device…A vibration signature observed by sensors (62) observed during gearbox activity also may be used for the detection of slow pipe leaks…, a slow leak should nevertheless cause … a characteristic vibration signature emitted by the gearbox, observable by sensors (62).) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Wu with the known technique of providing a recording component disposed in the casing, wherein the recording component is adapted for recording and obtaining a sound signal, as taught by Mackie, in order all for the detection of abnormal operating conditions at the device. (Mackie, ¶0093)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chui in view of Mackie.
Regarding claim 23, claim 23 depends from claim 14.  As already discussed, the limitations of claim 14 are obvious over Wu in view of Chui.  Concerning claim 22,  Wu does not disclose further comprising: recording with a recording component to obtain a sound signal; and determining a water leakage state according to the sound signal.  Mackie, in the same field of endeavor, however, discloses analyzing a sound signal to detect leaks. (Mackie, ¶0093; One or more sensors (62) may also capture the vibration signature of the gearbox during turbine movement and transmit the signature to a controller that determines if it lies within the range of vibration signatures that is deemed indicative of normal operation for the device…A vibration signature observed by sensors (62) observed during gearbox activity also may be used for the detection of slow pipe leaks…, a slow leak should nevertheless cause … a characteristic vibration signature emitted by the gearbox, observable by sensors (62).) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Wu with the known technique of providing a recording component disposed in the casing, wherein the recording component is adapted for recording and obtaining a sound signal, as taught by Mackie, in order all for the detection of abnormal operating conditions at the device. (Mackie, ¶0093)

Allowable Subject Matter
Claims 4, 12-13, 20 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the limitations of claim 4, including “a flip cover connected to the top board, wherein when the flip cover is opened, the luminous component is activated for a user to view the numerical display area;” the limitations of claim 12, including, “in response to the sound analyzing component determining that a volume of the sound signal in a predetermined time period is greater than a threshold value, the transmitting component releases a water leakage warning message;” the limitations of claim 13, including “in response to the sound analyzing component determining that a continuous time period of a volume of the sound signal being continuously greater than a threshold value exceeds a time threshold value, the transmitting component releases a water leakage warning message;” the limitations of claim 20, including “the fixing component is adjusted according to a size and a type of the water meter to be fixed onto various sizes and types of the water meter;”  the limitations of claim 24, including “the fixing component is adjusted according to a size and a type of the water meter to be fixed onto various sizes and types of the water meter;” nor the limitations of claim 25, including “in response to determining that a continuous time period of a volume of the sound signal being continuously greater than a threshold value exceeds a time threshold value, a water leakage warning message is released.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 41176605; EP 1909073; ES 2311363; Maman et al. (US Pub. 20180052008); Peat et al.(US Pub. 20200116523).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687